Citation Nr: 1441794	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-18 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to June 1966; September 1990 to August 1991; December 1996 to July 1997; and February 2003 to February 2004.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for asthma, joint pain, liver problems, fatigue syndrome, sleep disturbance, respiratory problems, muscle pain or myalgias, cardiovascular problems, and gastrointestinal problems.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is associated with the claims file.

In July 2011, the Board granted service connection for tenosynovitis of the fingers of both hands; denied service connection for an undiagnosed condition of the hands manifested by joint and/or muscle pain; dismissed the issues of service connection for a liver disability, and to service connection for joint and/or muscle pain (myalgia), other than of the hands and fingers, fatigue syndrome, sleep disturbance, cardiovascular disability, gastrointestinal disability, to include as due to undiagnosed or unexplained illness; and remanded the remaining issue of service connection for a respiratory disability (to include asthma) for further development.  As such, this is the only issue remaining before the Board.


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran served during the Vietnam Era but not in the Republic of Vietnam.

2.  The record does not show exposure to herbicides in service.

3.  The competent and credible evidence does not show that the Veteran's respiratory disability, to include asthma, is related to his military service, including as due to an undiagnosed illness.


CONCLUSION OF LAW

The Veteran does not have a respiratory disability, to include asthma, due to disease or injury that was incurred in or aggravated by active service or as a manifestation of an undiagnosed illness that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, 5701, 5701a (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See e.g., December 2007, February 2008 letters.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a March 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's July 2011 remand, VA obtained additional VA treatment records, including a copy of the actual report of pulmonary function tests conducted on September 6, 2007.  Then VA provided the Veteran with a medical examination in July 2012.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  In an October 2012 addendum, the examiner offered an opinion as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this examination coupled with its addendum is adequate for VA purposes.  Thus VA has complied with the July 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran is seeking service connection for a respiratory disability, to include asthma or as due to an undiagnosed illness.

The Veteran is presumed to have been in sound condition when accepted and enrolled for active service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service; unless clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated therein.  38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (only those conditions that are recorded in examination reports are considered noted).  The Veteran's service record shows that he repeatedly denied a past or current history of asthma on his Reports of Medical History.  See July 1978 to June 2001 Reports of Medical History.  Likewise, his examinations repeatedly found his lungs and chest to be normal and his chest x-rays were negative.  See generally, periodic examinations.  No lung abnormality was noted at the time of entrance to any period of active duty; however, in a May 2001 VA treatment record from between periods of active duty service, the Veteran reported a history of childhood asthma.  The Veteran again denied a history of asthma in September 2002, but reported asthma in October 2002.  Although this suggests that the Veteran may have had asthmas as a child, it is insufficient to satisfy the requirement of clear and unmistakable evidence  of pre-existing asthma.  Thus, the Veteran is presumed sound with regard to any respiratory condition, to include asthma.

The Veteran served in Southwest Asia during the Persian Gulf War.  As such, he is a Persian Gulf Veteran.  38 C.F.R. § 3.317(e)(1).  Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).

There are three types of qualifying chronic disabilities-(1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants presumptive service connection.

The Veteran underwent a VA Gulf War examination in September 2008.  This examiner noted that September 2007 pulmonary function studies had shown mild obstructive airflow obstruction and the Veteran had a significant response to a bronchodilator.  Thus, he was diagnosed with asthma and treated with Albuterol as needed, which was generally effective.  The examiner further found that there was nothing about his shortness of breath that was disproportionate to the diagnosed asthma.  Ultimately, this examiner concluded that the Veteran's respiratory problems were attributable to a diagnosed condition (asthma), and he did not have an undiagnosed respiratory condition.  These findings were confirmed by the June 2010 VA examiner.  As such, 38 C.F.R. § 3.317 does not apply in this case.

Similarly, the Veteran had claimed service connection for respiratory cancer due to herbicide exposure in the Republic of Vietnam.  See November 2007 statement.  In an April 2010 transmittal, the Veteran asked VA to "disregard and drop" his claim for respiratory cancer, as he was never diagnosed with this condition.  Nevertheless, the Board will address whether the Veteran's current asthma was caused by his claimed exposure to herbicides.

The Veteran has not been diagnosed as having a respiratory cancer or any of the disabilities listed in 38 C.F.R. § 3.309(e) for which service connection can be presumed for herbicide-exposed veterans.  Moreover, exposure to herbicides in service has not been established.  The record contains no evidence of actual exposure and no evidence of actual service within the Republic of Vietnam during the Vietnam Era.  The Veteran has submitted two flight orders listing him among those crewmembers scheduled to perform an airlift mission to Vietnam, in March 1964 and May 1964.  Nevertheless, there is no evidence confirming in-country service in Vietnam.  As noted in a December 2010 administrative review memorandum, the Veteran's service records contain "no evidence of his stay in Vietnam or his returning from Vietnam."  Standing alone, the flight orders showing that he was scheduled to fly to Vietnam are not sufficient to establish his actual presence in Vietnam so as to trigger the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii).

Direct service connection requires competent and credible evidence of a current disability; competent and credible evidence of an in-service occurrence or aggravation of a disease or injury; and a nexus between the in-service injury and the Veteran's current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

As mentioned to above, the Veteran has been diagnosed as having asthma.  Thus, the current disability requirement is satisfied.

The Veteran's active duty service treatment records, including his November 2003 pre-separation examination, do not include a diagnosis of asthma or other lung disability.  The Veteran testified that he had several complaints of breathing problems during service.  A July 1991 line of duty determination established epigastric mid chest pain in the line of duty following complaints of chest pain and difficulty breathing for two days in March 1991.  A chest x-ray at that time was negative.  An April 1997 record shows the Veteran's complaints of shortness of breath and chest pain after exercising.  A chest x-ray was performed with negative results.  Thus, the in-service incident requirement has been met with regard to these events.

Additionally, the Veteran had well-documented in-service tobacco use; however, service connection on the basis that a veteran's disability is attributable to in-service use of tobacco is prohibited for claims filed after June 9, 1998.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

The remaining question is whether the record contains medical nexus evidence establishing a connection between the Veteran's asthma and his active service.  To this end, he underwent a July 2012 VA examination.  In a December 2012 opinion, this examiner found that the Veteran's asthma was less likely as not incurred in or caused by his military service, noting that there was no indication of asthma or other lung disability in the Veteran's service treatment records.  This opinion is not contradicted by the other medical evidence of record.

The September 2011 examiner's statement that the Veteran may have had asthma during service despite negative chest x-rays and negative pulmonary function tests in service is not akin to a positive opinion.  This statement does not purport to establish that the Veteran had undiagnosed asthma during service in this case.  As such, it does not contradict the December 2012 opinion.  

The Board recognizes that the Veteran believes that his asthma is due to his active service.  In this regard, the Board acknowledges the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship.  Indeed, the medical evidence of record frequently notes shortness of breath as a symptom of a non-respiratory condition.  For example, the March 1991 complaints were ultimately associated with epigastric complaints and the June 2001 chest x-ray, performed in response to breathing complaints, found atherosclerotic changes with no active pulmonary disease.  Given that this symptom has been associated with so many different conditions, a lay person such as the Veteran is not competent to address etiology in the present case.

In short, for reasons expressed immediately above, the claim of service connection for a respiratory condition, to include asthma, must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a respiratory disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


